Citation Nr: 1302886	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-17 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Coast Guard from February 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to service connection for an anxiety disorder and entitlement to service connection for posttraumatic stress disorder (PTSD).  In September 2010, the Board remanded the matter to the AMC for further evidentiary development.  

Where the evidence developed during the processing of a claim indicates that the symptoms identified by the Veteran are caused by an alternative diagnosed condition, and not the specific diagnosis originally identified in the claim, the claim is then for a general condition defined by the symptoms alleged, and includes both diagnoses, not just the diagnosis alleged by the Veteran.  Young v. Shinseki, 25 Vet. App. 201, 202 (2012) (holding that a claim for benefits for PTSD is a general claim for VA benefits for a mental disability, that also encompasses a claim for benefits for a generalized anxiety disorder, where the evidence developed during the processing of the claim indicated that the symptoms the Veteran complained about were caused by the generalized anxiety disorder and not PTSD); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claimant does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction suffered" and holding that a single claim for disability compensation can encompass more than one condition).  

Accordingly, the issues of service connection for an anxiety disorder and service connection for PTSD have been combined into one claim for service connection for a psychiatric disorder, as shown on the title page of this decision. See id.

The Veteran requested a hearing in statements dated May 2006 and August 2006.  However, these requests were submitted on a notice form sent pursuant to his claim for nonservice-connected pension and in conjunction with his request to expedite that claim.  They were also received prior to the issuance of the May 2007 statement of the case (SOC) on the issue on appeal, and the Veteran did not ask to be scheduled for a hearing when he filed his appeal in June 2007, even though he made several other specific requests regarding the development of his claim.  Therefore, it does not appear that the May 2006 and August 2006 requests were related to the service connection issue on appeal.  Furthermore, as this decision grants the claim for service connection for a psychiatric disorder, no prejudice will result to the Veteran by the Board's adjudication of the matter at this time based on the current evidence of record.  See 38 U.S.C.A. § 7261(b) (West 2002 & Supp. 2012); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (discussing VA's obligation to provide appellants with adequate opportunity to appear at a hearing to present evidence and argument, and the Board's obligation to explain whether prejudice has resulted when this obligation is not met); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The issues of whether new and material evidence has been submitted to reopen and/or continue a claims of entitlement to service connection for a right shoulder disorder and a left shoulder disorder, and if so, whether service connection is warranted have been raised by the record.  See 38 C.F.R. §§ 3.156(a), (b) (2012).  However, on review of the information available to the Board at this time, these issues do not appear to have been the subject of an initial adjudication by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran has a psychiatric disorder, diagnosed as an anxiety disorder not otherwise specified (NOS), that was incurred in, or is caused by, his military service. 


2. The competent and probative medical evidence of record establishes that the Veteran does not have PTSD. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for an anxiety disorder (NOS) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2012).  In this decision, the Board grants service connection for a psychiatric disorder, diagnosed as an anxiety disorder (NOS).  As discussed further below, this award constitutes a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's September 2010 Remand is deemed to be harmless error, and no further discussion of these duties is necessary.

The Veteran contends that he is entitled to service connection for a psychiatric disorder, previously diagnosed as PTSD, as a result of an incident during a search and rescue operation with the Coast Guard station in Galveston, Texas, during the winter months toward the end of his period of service.  The Veteran and three other men responded to the distress call of a shrimp boat that had gotten a net stuck in its propeller, but were unable to connect a tow line due to the high winds and rough seas.  The search and rescue boat began to take on water, so one of the crew gunned the engine in an effort to rid the boat of the water and, instead, hit a partially submerged concrete tanker, identified as the U.S.S. Selma.  The collision tore a hole in the hull, flipping the boat over the men as it capsized.  After coming to the surface, the Veteran was repeatedly knocked into the nearby jetty until he able to pull himself up on the slippery rocks and was not picked up by rescue helicopter until two or three hours later.  Shortly after the incident, he began suffering from nightmares and other sleep problems, flashbacks, a fear of water and other avoidant behavior, anxiety, and depression.  In February 2004, the Veteran explained that he has "recently come to begin to understand" that he has "PTSD from the 1969-1970 near drowning."  See February 2004 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disorder not diagnosed until after service may still be service connected where the evidence establishes that the disease was incurred in service.  Summers v. Gober, 225 F.3d 1293, 1296-97 (Fed. Cir. 2000); Velez v. West, 11 Vet. App. 148, 152 (1998); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established where the evidence shows continuity of symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  While the nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, competent lay or medical evidence still must show a relationship between the continuous symptoms and the presently diagnosed disability, as any present disability is necessarily related to any demonstrated continuous symptomatology.  Id. at 497.

Under 38 C.F.R. § 4.125(b), where the diagnosis of a mental disorder is changed, the rating agency must determine whether the new diagnosis represents (1) the progression of the prior diagnosis, (2) correction of an error in the prior diagnosis, or (3) development of a new and separate condition, if this determination can clearly be made from the available records.  See also 38 C.F.R. § 4.13.  Under 
38 C.F.R. § 4.125(a), the diagnoses of mental disorders should conform to the criteria in the DSM-IV.  Furthermore, in the field of mental disorders, personality disorders, characterized by developmental defects or pathological trends in the personality structure shown by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service, will be accepted as showing preservice origin.  
38 C.F.R. § 3.303(c).  Consequently, personality disorders are not considered diseases or injuries within the applicable legislation governing awards of compensation benefits.  Id.  However, disability resulting from a mental disorder superimposed upon a personality disorder may still be service-connected.  38 C.F.R. § 4.127.

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  

Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology, particularly with regard to observable psychiatric symptoms. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (explaining that a layperson may be competent to testify on chronicity of psychiatric symptoms in service and continuity of psychiatric symptoms); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Pond v. West, 12 Vet. App. 341, 345-47 (1999).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In doing so, equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When weighing the medical evidence, the Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); see generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient and accurate facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  See Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (explaining that the Board will look at the foundation upon which the opinion is based, including whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate).
 
Therefore, it is imperative that the medical expert provide the sort of factually accurate, fully articulated, and sound reasoning that allows the Board to assess whether the conclusion provided is the product of valid medical analysis applied to the significant facts of the particular case.  Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Id. at 301; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has asserted that he began to experience mental health symptoms of nightmares shortly after the traumatic in-service search and rescue boat accident, where he feared he would drown, mostly likely during the winter of 1969 to 1970.  The Veteran, as a layperson, is competent to testify to the experience of having nightmares.  Buchanan, 451 F.3d at 1337.  Furthermore, his recollections as to the onset of his symptoms are consistently reported throughout the record, both in his statements and in his treatment records and examination reports, and consistent with the other lay evidence of record.  Therefore, the Board finds that this assertion is credible.  See Gardin, 613 F.3d at 1379-1380.  Onset of symptoms of a mental health disorder in service is established by the evidence.
  
Subsequently, in June 1969, the Veteran's spouse at that time erroneously alleged that he had received a "mental discharge" from the Coast Guard in a letter to the Commandant of the Coast Guard detailing his abnormal, and allegedly frightening, behavior.  The Veteran reported seeking treatment for substance abuse at the VA in Houston, Texas, immediately after discharge.  He also received private treatment for anxiety attacks in 1987.  In April 2004, his physician submitted a statement asserting that he treated the Veteran for anxiety and PTSD in 1987.  However, no rationale or basis for either diagnosis is provided in the statement, and the assertion that the Veteran was treated for PTSD in 1987 conflicts with the Veteran's statement explaining that he had only recently begun to consider the possibility that he may suffer from PTSD from the traumatic experience of nearly drowning in service in February 2004.  Due to the amount of time that has passed since the Veteran was treated in 1987; the lack of available records for the private physician to review, as the letter states that all records would have been destroyed within seven years of the last date of treatment; the inconsistency between the private physician's statement and the Veteran's February 2004 statement; and the lack of rationale provided, the Board finds that this statement is of questionable credibility and, in any case, little probative value where no supporting data, context, or rationale is offered for the diagnoses provided.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board must determine the value and credibility of private medical evidence); Nieves-Rodriguez, 22 Vet. App. at 301.    

The Veteran reported seeking additional VA mental health treatment in the 1980s.  VA treatment records are not available for this period, but a summary showing that the Veteran did receive treatment at VA in January 1988 is of record.  Therefore, as the Veteran is competent to report prior treatment for psychiatric symptoms and his statement is corroborated by the record showing VA treatment in 1988, his report constitutes credible evidence of continuing symptomatology of a mental health disorder.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Buchanan, 451 F.3d at 1337.

In February 2004, the Veteran underwent a VA mental health evaluation for purposes of treatment and was diagnosed with PTSD by the history he provided and his observed mental status when talking about the traumatic event.  He continued to receive regular treatment for a PTSD diagnosis until August 2006.  At that time, he was hospitalized by VA for crisis stabilization due to suicidal ideation and depression.  The diagnosis upon admission was PTSD and an adjustment disorder due to his separation from his wife.  However, at discharge, his Axis I diagnoses were alcohol dependence and depression NOS, with an Axis II diagnosis of "antisocial traits."  Outpatient VA treatment notes from January 2007 show a diagnosis of "PTSD by history."  In May 2008, his PTSD diagnosis was noted to be provisional. Otherwise, VA mental health treatment records generally show an Axis I diagnosis of PTSD and an Axis II diagnosis of a personality disorder, NOS.

In May 2006, the Veteran underwent a psychological evaluation pursuant to his claim for Social Security Administration (SSA) benefits and was given an Axis I diagnosis of PTSD on the basis of his reported symptoms, as well as an Axis II diagnosis of a personality disorder NOS.  His test results suggested aggressive or sadistic tendencies, psychological inaccessibility, a tendency to contact others only on one's own terms, inadequate affect control, and a strong need to maintain an acceptable façade in interpersonal relations.  

In January 2007, the Veteran was provided with a VA mental health examination pursuant to his claim for service connection.  The examiner diagnosed the Veteran with PTSD on the basis of the examination, including interview, observation, and his score on the PTSD checklist, military version (PCL-M); review of his treatment records; and the Veteran's subjective reports of his symptoms.  The examiner also diagnosed depression secondary to PTSD, shown to be severe by his score on the Beck Depression Inventory (BDI-II), as well as anxiety, panic disorder with agoraphobia, and alcohol dependence due to maladaptive coping, all secondary to PTSD.  The examination report also shows an Axis II diagnosis of "Personality Disorder, NOS."

The Veteran underwent a second VA examination in March 2011.  The examiner noted a history of treatment with VA for mental health symptoms diagnosed, for purposes of treatment, as PTSD; personality disorder, NOS; and alcohol dependence in partial remission, as well as the hospitalization in 2006 for depression and suicidal ideation reportedly associated with his PTSD symptoms.  The examination report shows that he was currently taking an anti-psychotic for treatment of his mental health symptoms.  The examiner noted that the Veteran's presentation of his symptoms, involving his marital troubles, nightmares, and sleeplessness, was "dramatic," as he claimed a large number of extreme symptoms.

The examiner also noted that the Veteran volunteered many symptoms of PTSD without prompting, but with atypical variations.  For example, he reported avoiding environmental stimuli that trigger his traumatic memories, like certain TV shows, but only after having the traumatic response to the memory, when it is more typical to avoid contact with problematic stimuli altogether.  He also reported having no effective strategy for dealing with the traumatic memories, as well as being "drawn to" those memories, both of which are also atypical.  He reported feelings of anger, anxiety, and sadness, as well as nightmares, sleeplessness, and irritability.  The report shows that the Veteran does not discuss the trauma because of the reaction it provokes, avoids water, and refused to serve on boats in the Coast Guard after the incident.  He reported that his symptoms started prior to discharge from service and have been continuous since that time, without remission.

The examiner administered the Minnesota Multiphasic Personality Inventory (MMPI) PTSD subscales.  The examiner found that his results were not a prototypical code type.  His PK score was far less than 28.  Consequently, the examiner determined that his results were not suggestive of PTSD.  The validity of the test data was unclear due to mixed validity scores; clinical scales appeared valid, but functional impairment "appears to be over-reported."  The examiner diagnosed the Veteran with anxiety disorder, NOS, with mild symptoms and functional impairment.  Although his reported stressor was determined to be sufficient to support a diagnosis for PTSD, the examiner found that he did not meet the precise DSM-IV criteria for a PTSD diagnosis.

In July 2012, the Veteran underwent a third VA examination.  The examiner also found that the Veteran did not have PTSD, and also diagnosed him with an anxiety disorder, NOS.  The Veteran reported intrusive thoughts when exposed to certain stimuli, but the examiner was unable to determine the extent and severity of these intrusive and trauma-related thoughts due to the Veteran's lack of cooperation with the interview. He was also reluctant to describe the content of his nightmares and asked the examiner to read the descriptions in the reports, despite the examiner's explanation regarding the necessity of conducting the in-person interview.  Upon review of his history, he did report onset of symptoms of anxiety right after the in-service event.  He stated, "[b]ack then I didn't know what the hell was going on," and "I thought I was just losing my mind."  He explained that he came to realize that his problems were caused by his nightmares.  

The examiner reviewed the Veteran's past mental health evaluation reports, including the January 2007 and March 2011 VA examination reports, and noted that the 2007 report diagnosed PTSD and personality disorder, NOS, but with a history of physically aggressive behavior, including assaults and violence, like the reported history of 5 or 6 bar fights, with resulting knife and gunshot wounds.  The examiner concluded that the Veteran's "description of irritability and aggression is much more consistent with Axis II pathology than PTSD or an acquired anxiety disorder."  

The examiner also noted that the Veteran's MMPI scores were not prototypical of PTSD, and found apparent over-reporting of functional impairment.  In summary, the examiner found that "[c]ollateral information, as well as his presentation today, strongly suggest the presence of Axis II pathology.  Other providers have done so far as to diagnose Personality Disorder, NOS. It is this examiner's opinion that the majority of his functional impairment is secondary to personality pathology."  However, the examiner also found that the Veteran's anxiety disorder, and the attendant symptoms, where due to the reported incident in service where the search and rescue vessel capsized in rough waters.  

The examiner also determined that, while the reported stressor was adequate to support a diagnosis of PTSD, the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis because he did not exhibit two or more types of persistent symptoms of increased arousal as part of his anxiety disorder.  Therefore, the alternative diagnosis of anxiety disorder, NOS, was given, and the examiner explicitly attributed the Veteran's anxiety, depression, and chronic sleep impairment to his anxiety disorder. 

The diagnosis of anxiety disorder, NOS, provided by the March 2011 and July 2012 VA examiners represents a correction to the previous diagnoses, as the July 2012 VA examiner explicitly noted that the Veteran's particular descriptions of his irritability and aggression were "much more" consistent with Axis II pathology than PTSD, and also found that his test data was not consistent with a diagnosis of PTSD.  See 38 C.F.R. § 4.125(b)  Rather, anxiety disorder, NOS, was determined to be the correct diagnosis of the mental disorder responsible for the Veteran's mental health symptoms, including his symptoms of anxiety, depression, and nightmares.  

The diagnosis of a mental disorder is a highly specialized task requiring a substantial amount of training, education, and experience.  While the Veteran is competent to report having received a diagnosis of PTSD, he is not competent to determine his own psychiatric diagnosis; DSM-IV disorders are not simple and identifiable conditions, like a broken leg.  Jandreau, 492 F.3d at 1377 n.4.  With regard to the diagnoses of PTSD in the record given by the Veteran's private physician, his VA mental health care providers, the May 2006 SSA psychologist, and the January 2007 VA examiner, the Board notes that none of these physicians appears to have considered the Veteran's complete mental health picture in making a determination on the precise nature of his Axis I diagnosis in light of his diagnosed Axis II disorder.  See Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  

The Board notes that both PTSD and anxiety disorder NOS are both listed as anxiety disorders in the DSM-IV, and are only differentiated, as explained by the July 2012 VA examiner, by very specific criteria relating to, in the Veteran's case, the way his symptoms are described and experienced.  As the March 2011 and July 2012 VA examiners provided Axis I diagnoses in consideration of the way the Veteran's observed behavior should be interpreted in light of his Axis II diagnosis, and on review of additional test data, the diagnosis of anxiety disorder, NOS, is clearly a corrected diagnosis and, further, justified upon weighing the probative value of the medical evidence of record.

After correcting the Veteran's diagnosis to "anxiety disorder, NOS," the examiner provided the opinion that the diagnosed anxiety disorder was due to the traumatic experience of his boat capsizing in service.  Although VA has not been able to obtain records explicitly verifying this event, the Veteran has submitted over a dozen statements repeatedly describing the event, all of which contain details of the event that are internally consistent to a degree that is noteworthy. Additionally, in June 2007, a fellow former member of the Coast Guard who was stationed in Galveston from 1968 to 1973 said that he remembered the Veteran's 40 foot utility boat being placed in the yard at the base in Galveston, which is consistent with the Veteran's assertion that the boat was declared a total loss when it was recovered and brought back to the yard the day after the event.  Furthermore, the type of search and rescue mission described is consistent with the Veteran's character of Coast Guard service, as demonstrated by the record of his previous commendation.  His service personnel records also show that he was stationed in Galveston at this time.  The Veteran, as a layperson, is wholly competent to testify to the events surrounding the failed search and rescue operation.  See Grottveit, 5 Vet. App. at 93.  The Board also finds that his statements are credible as they are repeatedly consistent throughout the record, consistent with the statement submitted by another Coast Guard member in June 2007, and consistent with the available service records.  See Caluza, 7 Vet. App. at 511.

As the evidence of record shows a diagnosis of anxiety disorder, NOS, in accordance with the DSM-IV criteria; credible lay evidence consistent with the Veteran's service records establishes the occurrence of the capsizing of his search and rescue vessel near Galveston, and the June 2012 VA examination report establishes an etiological relationship between the Veteran's current psychiatric symptomatology and the in-service event, service connection for a psychiatric disorder, diagnosed as an anxiety disorder, NOS, service connection for an anxiety disorder, NOS, is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  This is particularly the case where competent and credible lay evidence and medical evidence also establish the existence of continuous psychiatric symptoms since service that are now attributed to his diagnosed anxiety disorder.  See 38 C.F.R. 
§ 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497.  In reaching this conclusion, all doubt as to any factual matter has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53

In this decision, the Board has granted the Veteran's claim for a psychiatric disorder, in accordance with the precise diagnoses that best represents the type of anxiety disorder he suffers from on the basis of the most probative medical evidence of record.  This was determined to be the corrected diagnosis provided by the March 2011 and July 2012 VA examiners.  See 38 C.F.R. § 4.125(b).  Although the Veteran's Axis II personality disorder was an explicit factor in the examiner's determination of the appropriate Axis I diagnosis, nothing in this decision should be construed as a denial of any benefits sought on appeal on the basis of the Veteran's Axis II diagnosis.  To the contrary, as noted above, a diagnosis of a personality disorder is no bar to a claim for service connection for a psychiatric disorder where another mental health disorder is superimposed on the personality disorder, as it is here.  See 38 C.F.R. § 4.127.      


ORDER

Service connection for an anxiety disorder, NOS, is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


